Appellant, in a very able and carefully prepared motion for rehearing, earnestly insists that we erred in holding, on original submission of this case, that the inspectors of the Liquor Control Board were not accomplice witnesses. In support of the conclusion announced in the original opinion herein, we cited the case of Stevens v. State (page 333 of this volume), delivered on October 13, 1937, where a similar question as here presented was thoroughly and extensively discussed by this court, and upon authority of that case, the motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 388